Citation Nr: 1637380	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to a rating in excess of 20 percent for service-connected McArdle's disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Air Force from June 2002 to October 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2007, the Veteran was granted service connection for McArdle's disease and assigned a noncompensable rating effective October 3, 2006.  In April 2008, he was granted an increased rating of 20 percent effective October 3, 2006.  In September 2009, he filed a claim for an increased rating, which was denied in January 2010.  He was later afforded a VA examination in January 2012.  However, in August 2016, his representative asserted that the Veteran's McArdle's disease had increased in severity.  Furthermore, the Veteran's wife reported that the Veteran's McArdle's disease affects his ability to sustain gainful employment.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As it has been over four years since the last VA examination and the Veteran reported worsening, a new examination is required to evaluate the current nature and severity of the Veteran's McArdle's disease.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected McArdle's disease with scar.  The examiner should consider all the symptomology associated with McArdle's disease, including fatigue and muscle cramps, pain, stiffness, and weakness.  The examiner should also discuss the functional impairment caused by the McArdle's disease as it pertains to the ability to obtain or maintain substantially gainful employment.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 _________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

